Citation Nr: 0609816	
Decision Date: 04/05/06    Archive Date: 04/13/06

DOCKET NO.  03-22 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a septal 
perforation, as a residual of postoperative status from 
septoplasty.   
 
2.  Entitlement to an initial higher rating for sinusitis.   
 
3.  Entitlement to an initial higher (compensable) rating for 
sleep apnea.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from June 1981 to July 2001.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 RO rating decision which 
granted service connection and a noncompensable rating for 
sinusitis, effective August 1, 2001, and granted service 
connection and a noncompensable rating for sleep apnea, 
effective August 1, 2001.  Service connection was denied for 
residuals of a deviated septum.

A March 2005 RO decision increased the rating for the 
veteran's service-connected sinusitis to 10 percent for the 
period from August 1, 2001, to November 11, 2002; granted a 
temporary total convalescent rating (38 C.F.R. § 4.30) for 
the period from November 12, 2002, to December 31, 2002; and 
assigned a 30 percent rating for the period since January 1, 
2003.  

The Board notes that in statements and testimony on appeal, 
the veteran has indicated that he is actually claiming 
entitlement to service connection for a septal perforation as 
a postoperative residual from septoplasty, rather than for 
residuals of a deviated septum as initially characterized in 
the June 2002 RO decision.  Therefore, the Board will address 
such issue as entitlement to service connection for a septal 
perforation, as a residual of postoperative status from 
septoplasty.  


FINDINGS OF FACT

1.  The veteran's current septal perforation, as a residual 
of septoplasty, began during active service.  

2.  For the period from August 1, 2001, to November 11, 2002, 
the veteran's sinusitis was manifested by more than six non-
incapacitating episodes per year characterized by headaches, 
pain, and purulent discharge or crusting.  

3.  Since January 1, 2003, the veteran's sinusitis is 
manifested by near constant sinusitis characterized by 
headaches, pain, and tenderness of the affected sinus and 
purulent discharge or crusting after repeated surgeries.  

4.  The veteran's sleep apnea is no more than asymptomatic 
with documented sleep disorder breathing.  


CONCLUSIONS OF LAW

1.  A septal perforation, as a residual of postoperative 
status from septoplasty, was incurred in active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2005).  

2.  The criteria for a 30 percent rating for sinusitis for 
the period from August 1, 2001 to November 11, 2002, have 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.97, 
Diagnostic Code 6511 (2005).  

3.  The criteria for a 50 percent rating for sinusitis for 
the period from January 1, 2003, have been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.97, Diagnostic Code 6511 
(2005).  

4.  The criteria for a compensable rating for sleep apnea 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.104, Diagnostic Code 6847.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Septal Perforation, as a Residual of Postoperative Status 
from Septoplasty

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active service, in the line of duty, but no compensation 
shall be paid if the disability is the result of the 
veteran's own willful misconduct or abuse of alcohol or 
drugs.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection will be presumed for certain chronic 
diseases if manifest to a compensable degree within the year 
after service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

The veteran had active service from June 1981 to July 2001.  
The available service personnel records include a November 
1984 Line of Duty Determination report.  The report indicated 
that the veteran was the driver of a military vehicle that 
lost control and went off the road causing the vehicle to 
flip in November 1984.  The report indicated that the veteran 
suffered multiple head lacerations, a fractured clavicle, and 
a concussion secondary to the motor vehicle accident.  There 
was a notation that such was not incurred in the line of 
duty.  A January 1985 Report of Investigation Line of Duty 
and Misconduct Status report noted that while driving a 
government vehicle the service member fell asleep.  There 
were notations that he was driving under the influence and 
that he was speeding.  It was reported that the veteran 
sustained multiple head lacerations, a fractured pelvis, and 
a concussion.  The report indicated that based on the facts 
as reviewed, there was no evidence of gross negligence or 
willful misconduct on the veteran's part.  It was noted that 
he was found to be in the line of duty.  However, there were 
notations that the action by the appointing authority and 
action by the reviewing authority were disapproved.  

The veteran's service medical records indicate that in 
November 1984, he was involved in a motor vehicle accident 
and suffered multiple injuries.  A November 1984 hospital 
narrative summary noted that the veteran rolled his military 
vehicle on the morning of admission and that he was found 
outside the truck, unconscious, by emergency medical 
technicians.  It was noted that the veteran had multiple 
lacerations to his scalp and face.  The final diagnoses were 
motor vehicle accident with fracture of the left pubis ramus 
and left clavicle and laceration of the left upper lip and 
scalp on the left and at its zenith.  A subsequent December 
1984 treatment entry related an assessment of status post 
motor vehicle accident with left clavicular fractures and 
pelvic fracture.  

An April 1986 consultation report noted that the veteran 
complained of a nasal deformity on the right side of his nose 
secondary to a motor vehicle accident one to two years 
earlier.  The report indicated that the veteran had a history 
of a motor vehicle accident with trauma to the nose with 
nasal dyspnea.  The assessment was severely deviated nasal 
septum on the right with dried out septal mucosa.  An October 
1986 consultation report related an impression of severely 
deviated nasal septum with no evidence now or in the past of 
allergy.  It was noted that the veteran needed septoplasty.  
A November 1986 operative report noted that the veteran had a 
deviated nasal septum and underwent septoplasty.  Subsequent 
treatment entries in November 1986 and December 1986 referred 
to follow-up treatment for the septoplasty.  

An October 1990 treatment entry noted that the veteran was 
status post septoplasty in November 1986.  He reported that 
he still had difficulty breathing and a right obstruction.  
It was noted that the veteran's septum was straight, but that 
he had a 1 centimeter perforation.  The assessment was septal 
perforation.  It was reported that the veteran was to undergo 
septoplasty for closure of the perforation.  A December 1990 
hospital discharge summary indicated that the veteran 
underwent a repair of a septal perforation with septoplasty.  
The final diagnoses were septal perforation and deviated 
septum.  A March 1991 entry related assessment of stable 
septal perforation.  Subsequent service medical records, as 
well as private treatment records during service, show 
treatment for variously diagnosed nasal and sinus problems.  

An October 1990 report from the Emerald Coast Allergy and 
Asthma Center noted that the veteran complained of headaches 
and nasal congestion.  It was reported that he had a past 
medical history of a deviated septum with septoplasty and a 
nasal perforation status post septoplasty.  

A May 2001 pre-retirement VA general medical examination 
report noted that the veteran's service medical records were 
available and reviewed at the time of the examination.  It 
was reported that the veteran had a septoplasty in 1992 to 
correct a congenital deviated septum.  The report indicated 
that one of the complications of the procedure was a 
perforation of the nasal septum.  It was noted that in 1994, 
an attempted repair was made with rhinoplasty to cover up the 
perforation and graft the perforation of the nasal septum, 
but that it was unsuccessful.  The veteran stated that he had 
a chronic dry sensation of the mucous membranes in the nose 
with occasional crusting and occasional bleeding of perhaps a 
few minutes every six months.  The diagnoses included a 
chronic septal perforation of the nasal septum status post 
septoplasty and rhinoplasty.  

Post-service clinical evidence shows treatment for variously 
diagnosed nasal and sinus problems as well as a septal 
perforation.  

A June 2002 RO Administrative Decision noted that a line of 
duty determination by the Air Force dated in January 1985 
held that the November 1984 accident was not in the line of 
duty and was due to misconduct of the veteran.  It was noted 
that there was no evidence to rebut the service department 
findings that had been submitted.  The RO concluded that the 
injuries sustained by the veteran in the accident of November 
1984 were not incurred in the line of duty.  

A November 2002 operative report from Keesler Air Force Base 
Medical Center noted that the veteran underwent a bilateral 
ethmoidectomy, bilateral maxillary antrostomy, repair of a 
septal perforation, and rhinoplasty.  The operative diagnoses 
were chronic sinusitis, septal perforation, and external 
nasal deformity.  A February 2003 report from the same 
facility noted that the veteran was seen for follow-up for 
functional endonasal sinus surgery/septal perforation.  It 
was noted that the septal perforation was unchanged.  The 
assessment was chronic sinusitis and septal perforation.  

A March 2003 history and physical report from the University 
of South Alabama Hospitals noted that the veteran had a past 
medical history of three separate surgeries on his nose.  It 
was noted that the first was to correct a deviated septum 
which left him with a septal perforation.  The report noted 
that they made an attempt to repair the septal perforation 
that failed.  It was reported that most recently, the veteran 
had a rhinoplasty and another attempt at repair of his 
perforated septum that had failed.  The impression included 
status post multiple nasal surgeries with persistent septal 
perforation.  

An October 2003 treatment entry from Keesler Air Force Base 
Medical Center related an assessment of stable, chronic 
sinusitis, septal perforation.  

An April 2004 VA nose, sinus, larynx, and pharynx examination 
report noted that the veteran's claims file was reviewed.  
The examiner indicated that he reviewed the veteran's claims 
file over two work days and discussed the veteran's medical 
history and claims file in detail.  The veteran reported that 
prior to his septoplasty, he was having a hard time breathing 
through one side of his nose.  He stated that the surgery 
made it better, but that it was not like he could breathe 
deeply through his nose.  The veteran indicated that he 
underwent septoplasty in 1987 and then a repair of the 
perforation in 1988 or 1989.  He noted that he underwent 
endoscopic sinus surgery in 2002, at which another attempt 
was made to patch the septal perforation.  The veteran also 
reported that he had undergone a more simple office procedure 
which he described as clipping of cartilage.  The examiner 
indicated that he suspected it was more likely that 
intranasal adhesions, called synechiae, had formed and that 
they were lysed.  It was noted that the veteran was currently 
pending consideration to place a septal button in the 
perforation.  

The diagnoses included a septal perforation as a significant 
residual of postoperative status from septoplasty.  The 
examiner commented that the veteran obviously continued to 
suffer considerable morbidity from the septal perforation.  
The examiner stated that he felt that it appeared to be at 
least as likely as not to be the underlying cause for what 
was presently an increase in his rhinosinusitis.  

The Board notes that the veteran's service medical records 
indicate that he was involved in a motor vehicle accident in 
November 1984 and that he suffered injuries including 
lacerations to the scalp and face.  However, the November 
1984 hospital narrative summary did not specifically indicate 
final diagnoses referring to the veteran's nose or to any 
septal perforation.  A June 2002 RO Administrative Decision 
concluded that the injuries sustained by the veteran in the 
accident in November 1984 were not incurred in the line of 
duty.  

Subsequent service medical records indicate that in April 
1986, the veteran complained of a nasal deformity to the 
right side of his nose secondary to a motor vehicle accident 
one to two years earlier.  The assessment included a severely 
deviated nasal septum.  The veteran underwent a septoplasty 
for a deviated nasal septum in November 1986.  An October 
1990 entry noted that the veteran was status post a 
septoplasty in November 1986 and that he had a septal 
perforation.  In December 1990, the veteran underwent a 
repair of the septal perforation and septoplasty.  Subsequent 
treatment records from Keesler Medical Center, as well as 
private treatment records, continue to refer to the septal 
perforation.  

The Board notes that the April 2004 VA nose, sinus, larynx, 
and pharynx examination report indicated diagnoses including 
a septal perforation as a significant residual of 
postoperative status from septoplasty.  After a review of the 
claims file, the examiner specifically indicated that 
veteran's current septal perforation was a residual of his 
previous septoplasties in service.  

The Board notes that the septal perforation was not an injury 
that was sustained at the time of the November 1984 injury 
but is shown to be a complication of the septoplasty that the 
veteran underwent in service.  Therefore, the Board need not 
address willful misconduct as to such disorder.  The service 
medical records show treatment for a septal perforation 
occurring after a septoplasty and current records show a 
current septal perforation.  There is clearly a satisfactory 
chain of evidence from the time of the veteran's period of 
service to the present.  

After considering all the evidence, the Board finds that the 
veteran has a current septal perforation, as a residual of 
postoperative status from septoplasty, which began during his 
active service.  A septal perforation, as a residual of 
postoperative status from septoplasty, was incurred in active 
service, warranting service connection.  The benefit-of-the-
doubt rule (38 U.S.C.A. § 5107(b)) has been considered in 
making this decision.  

II.  Sinusitis

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Sinusitis is rated 0 percent when detected by X-ray only.  A 
10 percent rating requires one or two incapacitating episodes 
per year characterized by headaches, pain, and purulent 
discharge or crusting.  A 30 percent rating requires three or 
more incapacitating episodes per year requiring prolonged 
(lasting from four to six weeks) antibiotic treatment; or, 
more than six nonincapaciting episodes per year characterized 
by headaches, pain, and purulent discharge or crusting.  A 
maximum 50 percent rating requires chronic osteomyelitis 
following radical surgery, or; near constant sinusitis 
characterized by headaches, pain, and tenderness of affected 
sinus, and purulent discharge or crusting after repeated 
surgeries.  An incapacitating episode means one that requires 
bed rest and treatment by a physician.  38 C.F.R. § 4.97, 
Diagnostic Code 6511 (2005).  

This is an initial rating case, on the granting of service 
connection, and thus consideration must be given to different 
percentage ratings for different periods of time based on the 
facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).  

In June 2002, the RO granted service connection and a 
noncompensable (0 percent) rating for sinusitis, effective 
August 1, 2001.  A March 2005 RO decision increased the 
rating for the veteran's service-connected sinusitis to 10 
percent for the period from August 1, 2001, to November 11, 
2002.  A temporary total convalescent rating (38 C.F.R. 
§ 4.30) was granted for the period from November 12, 2002, to 
December 31 2002.  The RO also assigned a 30 percent rating 
for the period since January 1, 2003.  

Thus, the Board must consider whether the veteran is entitled 
to a rating in excess of 10 percent for the period from 
August 1, 2001, to November 11, 2002, and a rating in excess 
of 30 percent for the period since January 1, 2003.  

A.  From August 1, 2001, to November 11, 2002

A May 2001 VA pre-retirement general medical examination 
report noted that the veteran had X-rays and computed 
tomography scans of the sinuses that showed some ethmoid air 
disease, but otherwise clear sinuses.  The veteran reported 
that he had to be on antibiotics about once a year and that 
he was symptomatic for a couple of weeks with purulent 
discharge and face pain.  He stated that he was also being 
treated for chronic headaches which had been felt to be 
attributed to his sinus condition.  The examiner reported 
that the veteran's nasopharynx was patent without slight 
inflammation and discharge or lesions.  It was noted that the 
veteran did have a small defect in the septum to about 3 or 4 
millimeters with perforation in the septum visible with 
speculum examination.  The examiner indicated that the 
frontal and maxillary sinuses were non-tender to palpation, 
bilaterally, and that the oropharynx was benign.  The 
examiner noted that the veteran did have postsurgical changes 
in the posterior pharynx with absence of uvula and no 
significant complication appreciated.  The diagnoses included 
chronic sinusitis; chronic recurrent headaches most likely 
due to the veteran's sinus condition; and a chronic septal 
perforation of the nasal septum, status post septoplasty and 
rhinoplasty.  

Subsequent treatment records show that the veteran was 
treated for sinus problems, including sinusitis, on several 
occasions.  An October 2002 treatment entry from Gulf Coast 
Neurology Clinic, P.A., noted that the veteran was seen for 
chronic headaches.  An October 2002 treatment entry from 
Keesler Air Force Base Medical Center noted that the veteran 
was seen for follow-up of headaches.  The assessment was 
stable chronic sinusitis and rhinitis.  

A November 2002 history and physical report from Keesler Air 
Force Medical Center noted that the veteran had a history of 
chronic sinusitis for several months.  It was reported that 
he had been unresponsive to medical therapy and that a prior 
computed tomography scan had demonstrated ethmoid sinus 
disease.  It was also noted that the veteran had a persistent 
septal perforation.  The veteran denied any recent history of 
infection, bleeding, or trauma.  The report indicated that 
the veteran's nasal septum was in the midline and that there 
was a 2 centimeter well-healed septal perforation noted.  The 
examiner indicated that no purulence was noted from either 
sinus.  The diagnoses included chronic sinusitis and septal 
perforation.  

A November 2002 operative report from the same facility noted 
that the veteran underwent a bilateral ethmoidectomy, 
bilateral maxillary antrostomy, and repair of septal 
perforation and rhinoplasty on November 12, 2002.  The 
operative diagnosis was chronic sinusitis, septal perforation 
and external nasal deformity.  

The Board finds that the evidence as a whole shows that for 
the period from August 1, 2001, to November 11, 2002, the 
criteria for a higher rating of 30 percent under Diagnostic 
Code 6511 are met.  The Board notes that although there are 
variations in the severity of the veteran's sinusitis as 
shown by the May 2001 VA general medical examination report 
and subsequent treatment records, he clearly received 
continued treatment for sinusitis as well as headache 
complaints during that period.  In fact the veteran's 
sinusitis, at least in part, required further surgery on 
November 12, 2002.  The evidence shows symptoms indicative of 
six nonincapacitating episodes per year characterized by 
headaches, pain, and purulent discharge or crusting, which is 
indicative of the higher 30 percent rating.  

The evidence fails to indicate chronic osteomyelitis 
following radical surgery, or near constant sinusitis 
characterized by headaches, pain, and tenderness of the 
affected sinus, and purulent discharge after repeated 
surgeries, as required for a higher 50 percent rating for the 
period from August 1, 2001, to November 11, 2002.  The Board 
notes that the veteran did not require the additional surgery 
during the period in question.  Additionally, there is no 
indication that the veteran had near constant sinusitis 
during that period.  

In sum, a 30 percent rating, and no more, is warranted for 
sinusitis for the period from August 1, 2001, to November 11, 
2002.  Fenderson v. West, 12 Vet. App. 119 (1999).  The 
benefit-of-the-doubt rule has been applied in making this 
decision.  38 U.S.C.A. § 5107(b).  

The preponderance of the evidence is against a rating higher 
than 30 percent for sinusitis the period from August 1, 2001, 
to November 11, 2002, and thus, as to this aspect of the 
claim, the benefit-of-the-doubt rule does not apply, and this 
part of the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

B.  Since January 1, 2003

A November 2002 operative report from Keesler Air Force Base 
Medical Center noted that the veteran underwent a bilateral 
ethmoidectomy, bilateral maxillary antrostomy, and repair of 
septal perforation and rhinoplasty on November 12, 2002.  The 
operative diagnosis was chronic sinusitis, septal perforation 
and external nasal deformity.  

Subsequent private and VA treatment records show continuing 
treatment for sinusitis on numerous occasions.  

An undated statement from a physician at Keesler Air Force 
Base Medical Center noted that the veteran had been under the 
care of the otolaryngology clinic since November 2002.  The 
physician stated that since that time, the veteran had been 
on multiple courses of antibiotics and required sinus surgery 
on two occasions.  It was reported that the veteran would 
require continued treatment of his sinusitis.  

An April 2004 VA nose, sinus, larynx, and pharynx examination 
report noted that the veteran recalled taking many courses of 
antibiotics.  It was noted that the veteran had no localizing 
symptoms as to which sinuses might be involved.  He stated 
that he was not aware of localizing information from previous 
sinus imaging.  The veteran stated that he did have headaches 
which he felt were all sinus related and localized to his 
lower central forehead, both cheeks, and behind both eyes.  
He stated that sometimes the headaches were really bad and 
that sometimes they were tolerable.  He described the 
frequency of the sinus related headaches as from three to 
four times a week, at least.  

The examiner reported that palpation of the nasal dorsum 
showed it to be reasonably straight, stable, and nontender.  
The examiner stated that there was a 2 by 3 centimeter septal 
perforation with slightly bloody crusting of the margins.  It 
was noted that the veteran's nose was not at all congested 
otherwise and that there was a 0 percent obstruction on each 
side.  The examiner indicated that he did not see any 
purulent discharge or any polyps.  The examiner noted that 
palpation over the maxillary and frontal sinuses gave no 
indication of tenderness.  The diagnoses included sinusitis.  
The examiner commented that the claim for worsening sinusitis 
was the most credible.  The examiner noted that since the 
June 2002 rating decision, the veteran had experienced very 
frequent recurring infections that required prolonged courses 
of antibiotic treatment, together with further symptoms of 
headaches, pain, and purulent discharge.  A septal 
perforation as a significant residual of postoperative status 
from septoplasty and allergic rhinitis were also diagnosed.  

The Board finds that the criteria for a higher rating of 50 
percent under Diagnostic Code 6511 for the period since 
January 1, 2003, are met.  The veteran underwent surgery, at 
least in part for sinusitis, on November 12, 2002.  
Additionally, the VA examiner at the April 2004 VA 
examination specifically indicated that the veteran 
experienced very frequent recurring infections that required 
prolonged courses of antibiotic treatment, together with 
further symptoms of headaches, pain, and purulent discharge.  
The Board notes that a 50 percent rating is warranted for 
symptoms such as near constant sinusitis characterized by 
headaches, pain, tenderness of affected sinus, and purulent 
discharge or crusting after repeated surgeries.  The Board 
finds that the veteran's sinusitis is near constant and 
characterized by headaches and pain, with some findings of 
crusting.  The Board notes that the maximum rating for 
sinusitis is 50 percent.  Therefore, a higher rating than 50 
percent cannot be assigned.  

In sum, the Board finds that a higher rating of 50 percent is 
warranted for the period since January 1, 2003.  The Board 
finds that there are no distinct periods of time, since 
January 1, 2003, during which the veteran's service-connected 
sinusitis has been more than 50 percent disabling.  Fenderson 
v. West, 12 Vet. App. 119 (1999).  The benefit-of-the-doubt 
rule has been applied in making this decision.  38 U.S.C.A. 
§ 5107(b).  

III.  Sleep Apnea

Sleep apnea syndromes (obstructive, central, mixed) is rated 
0 percent when asymptomatic, but with documented sleep 
disorder breathing.  A 30 percent rating requires persistent 
daytime hypersomnolence.  38 C.F.R. § 4.104, Diagnostic Code 
6847.  

A May 2001 pre-retirement VA general medical examination 
report noted that the veteran had episodes witnessed by his 
wife where he would stop breathing during the night.  It was 
noted that the veteran was having hypersomnolence during the 
day and that he underwent a recent uvulopalatopharyngoplasty 
and had not had recurrence of sleep apnea.  It was reported 
that there were no witnessed episodes.  The diagnoses 
included status post uvulopalatopharyngoplasty for 
obstructive sleep apnea.  The examiner commented that such 
appeared to be successful surgery and a resolved condition.  

Subsequent treatment records show treatment for narcolepsy 
and sleep apnea.  A January 2003 treatment entry from Keesler 
Air Force Base Medical Center related a provisional diagnosis 
of sleep apnea.  

A March 2003 history and physical report from University of 
South Alabama Hospitals noted diagnoses including excessive 
sleepiness, which the veteran managed to control during the 
daytime, but was prone to sleepiness after work hour, and 
history of snoring with very mild evidence of sub-diagnostic 
obstructive sleep apnea.  An April 2003 report from that 
facility related diagnoses including narcolepsy and 
insignificant sleep disordered breathing.  

An April 2004 VA neurological examination report noted that 
the veteran stated that he had surgery in March 2001 that was 
mainly uvulopalatopharyngoplasty.  He stated that the surgery 
did not help much and that one month after the surgery, he 
had a sleep study where he still had the same problem with 
sleepiness and tiredness.  The veteran indicated that he a 
sleep study that recommended CPAP titration, but that he did 
not get it, and that he had another sleep study and was then 
diagnosed with narcolepsy.  He reported that he mainly had 
narcolepsy rather than sleep apnea.  The veteran stated that 
he was taking medication and was doing better.  He indicated 
that he did not feel tired anymore and that the tiredness and 
snoring was not bad.  

The impression was narcolepsy.  The examiner commented that 
the veteran had surgery of uvulopalatopharyngoplasty and 
tonsillectomy with a diagnosis of obstructive sleep apnea and 
that he had a sleep study after the surgery in May 2001 and 
was noted as having mild obstructive sleep apnea with 
clinically significant oxygen desaturation and snoring.  The 
examiner noted that, later, the veteran had a sleep study and 
then was titrated with continuous positive airway pressure, 
but never had continuous positive airway pressure.  It was 
noted that he had a final sleep study and was diagnosed as 
narcolepsy.  The examiner commented that mainly the veteran 
had narcolepsy rather than sleep apnea.  

An April 2004 VA nose, sinus, larynx, and pharynx examination 
report noted that the veteran did not acknowledge any 
previous oxygen supplementation and that he had not used a 
respirator.  The veteran stated that he was titrated during 
his sleep study for CPAP.  He noted that he never received 
CPAP after the test run, during one of his sleep studies.  It 
was noted that a subsequent sleep study came up with the 
impression that the veteran did not have sleep apnea, but 
probably narcolepsy.  The diagnoses included narcolepsy and 
sleep apnea.  The examiner commented, as to sleep apnea, that 
evidence for an increased rating for severity of the 
condition was not presented at that time.  The examiner 
remarked that there was new evidence that the veteran did not 
have sleep apnea, but narcolepsy.  The examiner stated that 
such may be overreacting since the other measures of 
obstructive sleep apnea were mild, he could understand how a 
recent sleep study could be interpreted that the veteran did 
not have sleep apnea.  It was noted that the prior 
uvulopalatopharyngoplasty had a better chance for curing the 
mild case of sleep apnea.  

The evidence as a whole shows that the veteran's service-
connected sleep apnea is no more than asymptomatic, but with 
documented sleep disorder breathing, and thus no more than a 
noncompensable (0 percent) rating is warranted under 
Diagnostic Code 6847.  The evidence fails to indicate that 
the veteran has persistent daytime hypersomnolence, solely 
related to his sleep apnea.  The April 2004 VA examination 
reports essentially indicate that the veteran has narcolepsy 
rather than sleep apnea and that any sleep apnea is, at most, 
very mild.  The veteran is not service-connected for 
narcolepsy.  

This is an initial rating case.  The Board finds that there 
are no distinct periods of time, since the effective date of 
service connection, during which the veteran's sleep apnea 
has been more than 0 percent disabling.  Thus "staged 
ratings" greater than a 0 percent rating are not warranted 
for any period since the effective date of service 
connection.  Fenderson v. West, 12 Vet. App. 119 (1999).  


Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004).  

Here, the RO sent correspondence in September 2001, a rating 
decision in June 2002, a statement of the case in May 2003, 
correspondence in July 2004, a rating decision in March 2005, 
and a supplemental statement of the case in March 2005.  
These documents discussed specific evidence, the particular 
legal requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of that claim by the RO 
subsequent to receipt of the required notice.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005); see also Dingess v. 
Nicholson, No. 01-1917, __ Vet. App. __, 2006 WL 519755 (Vet. 
App. Mar. 3, 2006).  Thus, VA has satisfied its duty to 
notify the appellant.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA also obtained examinations.  Thus, the Board finds that VA 
has satisfied both the notice and duty to assist provisions 
of the law.  


ORDER

Service connection for a septal perforation, as a residuals 
of postoperative status form septoplasty, is granted.  

A higher rating of 30 percent is granted for sinusitis for 
the period from August 1, 2001 to November 11, 2002, subject 
to the laws and regulations governing the disbursement of 
monetary benefits.  

A higher rating of 50 percent is granted for sinusitis for 
the period since January 1, 2003, subject to the laws and 
regulations governing the disbursement of monetary benefits.  

A higher (compensable) rating for sleep apnea is denied.  



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


